 

Exhibit 10.2

  

THIS NOTE HAS NOT BEEN REGISTERED FOR SALE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT AND SUCH LAWS AND THE RESPECTIVE RULES AND REGULATIONS
THEREUNDER.

 

Creative Medical Technologies, Inc.

 

8% PROMISSORY NOTE

 

$50,000.00 May 1, 2016

 

FOR VALUE RECEIVED, Creative Medical Technologies, Inc., a Nevada corporation
(the “Maker”), with a principal business office located at 2007 W Peoria Avenue,
Phoenix , Arizona 85029, hereby promises to pay to the order of CREATIVE MEDICAL
HEALTH, INC., a Delaware corporation, or any assignee of this Note who is
registered as the owner of this Note by the Maker on a register maintained for
that purpose (hereafter referred to as the “Payee”), the principal sum of up to
Fifty Thousand Dollars ($50,000.00), based upon the aggregate principal amount
of all Loan Advances owing to the Payee by the Maker pursuant to the Loan
Agreement dated as of May 1, 2016, between the Maker and the Payee (terms
defined therein, unless otherwise defined herein, being used herein as therein
defined), together with interest accrued on the principal amount outstanding
from time to time after the date hereof. A permitted assignee of the Payee shall
have the right to have a new Note of like tender issued and registered in such
assignee’s name upon surrender of this Note, endorsed for transfer to the
assignee.

 

The principal of this Note, together with all interest then accrued on each Loan
Advance, shall be payable on July 31, 2017 (the “Maturity Date”). Simple
interest on the principal amount outstanding of this Note shall be paid on the
Maturity Date at the rate of 8% per annum.

 

The principal and interest of this Note may be prepaid in whole or in part,
without premium or penalty, at any time.

 

All principal and interest payments hereunder are payable in lawful money of the
United States of America to the Payee at the address first shown above, or at
such other address as may be directed by Payee, in immediately available funds.

 

The Maker hereby waives presentment, demand, dishonor, protest, notice of
protest, diligence, and any other notice or action otherwise required to be
given or taken under the law in connection with the delivery, acceptance,
performance, default, enforcement or collection of this Note, and expressly
agrees that this Note, or any payment hereunder, may be extended, modified or
subordinated (by forbearance or otherwise) from time, without in any way
affecting the liability of the Maker.

 

The Payee, at Payee’s option, by written notice to the Maker, may declare the
entire indebtedness evidenced by this Note immediately due and payable,
whereupon the same shall forthwith mature and become immediately due and payable
without presentment, demand, protest or further notice, in the event that the
Maker shall fail to pay when due, any payment of principal or interest due
hereunder and such failure to pay is not cured within ten (10) days of the due
date or upon the occurrence of one or more of the following events: (i) the
Maker commences a voluntary case under title 11 of the United States Code or the
corresponding provisions of any successor laws; (ii) anyone commences an
involuntary case against the Maker under title 11 of the United States Code or
the corresponding provisions of any successor laws and either (a) the case is
not dismissed by midnight at the end of the 60th day after commencement or
(b) the court before which the case is pending issues an order for relief or
similar order approving the case; (iii) a court of competent jurisdiction
appoints, or the Maker makes an assignment of all or substantially all of its
assets to, a custodian (as that term is defined in title 11 of the United States
Code or the corresponding provisions of any successor laws) for the Maker or all
or substantially all of its assets; and (iv) the Maker fails generally to pay
its debts as they become due (unless those debts are subject to a good-faith
dispute as to liability or amount) or acknowledges in writing that it is unable
to do so.

 

 

 

 

In the event that Maker shall fail to pay when due any principal or interest
payment, and the Payee shall exercise or endeavor to exercise any of its
remedies hereunder, the Maker shall pay all reasonable costs and expenses
incurred in connection therewith, including, without limitation, reasonable
attorneys’ fees, and the Payee may take judgment for all such amount in addition
to all other sums due hereunder.

 

No consent or waiver by the Payee with respect to any action or failure to act
by Maker which, without such consent or waiver, would constitute a breach of any
provision of this Note shall be valid and binding unless in writing and signed
the Payee.

 

All agreements between the Maker and the Payee are expressly limited to provide
that in no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Payee for the use, forbearance or detention of
the indebtedness evidenced hereby exceed the maximum amount which the Payee is
permitted to receive under applicable law. If, from any circumstances
whatsoever, fulfillment of any provision hereof, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then without the necessity of any action by Payee or Maker,
the obligation to be fulfilled automatically shall be reduced to the limit of
such validity, and if from any circumstance the Payee should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance hereof, and not to the payment of interest. As used herein the term
“applicable law” shall mean the law in effect as of the date hereof, provided,
however, that in the event there is a change in the law which result in a higher
permissible rate of interest, then this Note shall be governed by such new law
as of its effective date. This provision shall control every other provision of
all agreements between the Maker and the Payee.

 

This Note shall be governed and construed in accordance with the laws of the
State of Nevada, except to the extent that such laws are superseded by Federal
enactments.

 

If any covenant or other provision of the Note is invalid, illegal, or incapable
of being enforced by reason of any rule of law or public policy, all other
covenants and provisions of the Note shall nevertheless remain in full force and
effect, and no covenant or provision shall be deemed dependent upon any other
covenant or provision.

 

IN WITNESS WHEREOF, the Maker, by its duly authorized officer, has executed this
Note effective as of the date first above written.

 

  Creative Medical Technologies, Inc.       By: /s/Timothy Warbington    
Timothy Warbington, CEO

 

2 

